Title: To Benjamin Franklin from the Marquise d’Auzoüer, 22 November 1784
From: Auzoüer, ——, marquis d’
To: Franklin, Benjamin


				
					
						Monsieur
						ce 22 9bre 1784
					
					Je profite des offres de votre Excelence. Monsieur jefreson a bien voulu me faire les memes, mais je nai pu me ressouvenir de son adresse, daillieur je pense que vous avez lun et lautre les memes facilites de faire passer des lettres a merilend. Jen joint ici une pour monsieur carroll dannapoli.
					Je me proposois lors que ju lhonneur de voir votre Exelence de faire une connoissence plus particuliere avec madame adams, et une autre dames de lamerique. Je ne les vis que comme par apparition. Ces cours instens me faisoient desirer davoir lhonneur de les voir plus long-tems. Mais je n’avois plus que huit jours a rester a paris, et javois donné a mon agrement celuy ou je fus a la ceremonie de pentemon. Mes affaires se Sont trouvée

accumulée sur la fin, de maniere que je n’ai pu Suivre mon inclination. Je Suis même partie un jour plutôt que je ne lavois projetté. Je Suis persuadée que votre excellence, a occasion de voir Souvent Ses dames, je la Suplie de leur temoigner, combien jai de regrees, dune perte que je ne pourrai jamais, peutetre, reparer.
					A mon arrivée ici, jai trouvé mon mari dengereusement malade. Moi-même jai éu un gros rhume. Nous Sommes mieux lun et lautre, mais nous ne Sommes pas encore retablis. Je desire fort la continuation de la santé de votre Excellence, qui ma paru Se bien Soutenir. Votre reception a interessé ma reconnoissance plus que je ne puis lexprimer, par lattachement que vous avez temoignez avoir pour monsieur carroll, le plus proche parant que je connoisse, et aussi par la proctection que vous avez bien voulu accorder a un abbé du meme nom, en luy procurant une legation directe du pape pour la conduite des catholiques romain, qui sont dans les etats unis de lamerique. Je desire ardament que cette abbe que vous avez favorisé, se rende digne de votre confiance, par Son exactitude a remplir Ses devoirs, et a maintenir dans les bornes de son distric, lunion et la concorde, si nécéssaire pour le bonheur de tous les etats. Puisse ceux des provinces unis de lamerique, prosperer de plus en plus! Puissé-je aussi faire agreer a votre; Excelence, les Sentimens de respect, et de vénération que ses hautes qualites inspire; et avec lesquels jai lhonneur detre Monsieur Votre tres humble et tres obeissante Servante
					
						
							Carroll dauzoüer
						
					
				
				
					mon adresse madame dauzoüer a Sa terre dauzouer le doyen pres chatedun en beauce
				
			 
				Notation: Carrol D’auzouer 22 Nov. 1784—
			